DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention II, claims 4-5 and 8-13 was documented in the Non-Final Office Action mailed 09/10/2021. Examiner grouped together Inventions I and II, claims 2-5 and 8-13. Invention III, claims 6-7 and 14-21, was still considered withdrawn as there is a lack of unity between the system + apparatus (Inventions I and II) and the method (Invention III) as documented in the Non-Final Office Action mailed 09/10/2021.

Response to Amendment
This action is in response to the remarks filed on 12/02/2021. The amendments filed on 12/02/2021 have been entered. Accordingly Claims 2-5, 8-9 and 11-13 are pending. Claim 10 has been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. 20160256225, EFD May 18, 2016)(hereinafter, “Crawford”).
Regarding Claim 2, Crawford substantially teaches the claim limitations as noted below.
With regards to limitation: wherein a distance between any two of the reflecting balls is greater than 50mm and a difference between various distances between the reflecting balls is greater than 5mm; and at least three of the reflecting balls are at an angle less than or equal to 75°, Crawford teaches the surgical positioning apparatus and reflecting balls Figs. 1-2 and 10-11, “The surgical robot system 100 may include a patient tracking device 116 also including one or more tracking markers 118… For example, active markers 118 may include infrared-emitting markers that are activated by an electrical signal (e.g., infrared light emitting diodes (LEDs)), and passive markers 118 may include retro-reflective markers that reflect infrared light (e.g., they reflect incoming IR radiation into the direction of the incoming light)” [0041]; “In order to track the position of the patient 210, a patient tracking device 116 may include a patient fixation instrument 1402 to be secured to a rigid anatomical structure of the patient 210 and a dynamic reference base (DRB) 1404 may be securely attached to the patient fixation instrument 1402. For example, patient fixation instrument 1402 may be inserted into opening 1406 of dynamic reference base 1404. Dynamic reference base 1404 may contain markers 1408 that are visible to tracking devices, such as tracking subsystem 532. These markers 1408 may be optical markers or reflective spheres, such as tracking markers 118, as previously discussed herein.” [0078]; “Tracking markers 1420 may be optical markers visible in infrared light as previously described herein. Registration fixture 1410 may also contain a collection of fiducials 1422, for example, such as bearing balls, that are visible in an imaging space (for example, a three dimension CT image). As described in greater detail with respect to FIG. 11, using registration fixture 1410, the targeted anatomical structure may be associated with dynamic reference base 
The specific distances and angles between the “reflecting balls” would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). The design choice distances of the “reflecting balls” would allow reflected signals to not interfere with any surrounding components, minimizing artifacts in generated resulting signals and images. Since Crawford provides the overall system requirements, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
3, Crawford teaches A surgical positioning apparatus, comprising a bracket, on which three or more reflecting balls for reflecting infrared and four or more positioning markers opaque to X-ray are provided, wherein the positioning markers are divided into two groups, wherein each group comprises three or more positioning markers (Figs. 1-2 and 10-11, “The surgical robot system 100 may include a patient tracking device 116 also including one or more tracking markers 118… For example, active markers 118 may include infrared-emitting markers that are activated by an electrical signal (e.g., infrared light emitting diodes (LEDs)), and passive markers 118 may include retro-reflective markers that reflect infrared light (e.g., they reflect incoming IR radiation into the direction of the incoming light)” [0041]; “In order to track the position of the patient 210, a patient tracking device 116 may include a patient fixation instrument 1402 to be secured to a rigid anatomical structure of the patient 210 and a dynamic reference base (DRB) 1404 may be securely attached to the patient fixation instrument 1402. For example, patient fixation instrument 1402 may be inserted into opening 1406 of dynamic reference base 1404. Dynamic reference base 1404 may contain markers 1408 that are visible to tracking devices, such as tracking subsystem 532. These markers 1408 may be optical markers or reflective spheres, such as tracking markers 118, as previously discussed herein.” [0078]; “Tracking markers 1420 may be optical markers visible in infrared light as previously described herein. Registration fixture 1410 may also contain a collection of fiducials 1422, for example, such as bearing balls, that are visible in an imaging space (for example, a three dimension CT image). As described in greater detail with respect to FIG. 11, using registration fixture 1410, the targeted anatomical structure may be associated with dynamic reference base 1404 thereby allowing depictions of objects in the navigational space to be overlaid on images of the anatomical structure.” [0081]; “In the embodiment shown in FIGS. 14A and 14B, markers 918A, 918 B are rigidly connected directly to a base 906 of the end-effector 912, and markers 918C, 918D are rigidly connected to the tube 914. Similar to array 612, array 908 may be provided to attach the markers 918A-918D to the end-effector 912, 
With regards to limitations: and the distribution of positioning markers in each group on the bracket satisfies the following conditions: a distance between any two positioning markers is greater than 20mm and a difference between various distances between the positioning markers is greater than 5mm; and at least three of the positioning markers are at an angle of less than or equal to 75, Crawford teaches various configurations of the components such as seen in [0098], “In the embodiment shown in FIGS. 14A and 14B, markers 918A, 918 B are rigidly connected directly to a base 906 of the end-effector 912, and markers 918C, 918D are rigidly connected to the tube 914. Similar to array 612, array 908 may be provided to attach the markers 918A-918D to the end-effector 912, instrument 608, or other object to be tracked. In this case, however, the array 908 is comprised of a plurality of separate components. For example, markers 918A, 918B may be connected to the base 906 with a first array 908A, and markers 918C, 918D may be connected to the guide tube 914 with a second array 908B. Marker 918A may be affixed to a first end of the first array 908A and marker 918B may be separated a linear distance and affixed to a second end of the first array 908A. While first array 
The specific distances and angles between the “positioning markers” would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). The design choice distances of the “positioning markers” would allow corresponding positional information to be included in generated image(s) with minimal artifacts corresponding to surrounding components to be included. Since Crawford provides the overall system requirements, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 4, Crawford teaches: A surgical positioning system (Figs. 1-2, surgical robot system, [0041]), comprising a surgical robot (Figs. 1-2, element 102, surgical robot, [0041]), 
a host computer (Figs. 2-5, base 106, computer 408, computer subsystem 504, motion control subsystem 506, [0046][0051-0052], “Base 400 may be a portion of surgical robot system 300 and comprise cabinet 316. Cabinet 316 may house certain components of surgical robot system 300 including but not limited to a battery 402, a power distribution module 404, a platform interface board module 406, a computer 408, a handle 412, and a tablet drawer 414. The connections and relationship between these components is described in greater detail with respect to FIG. 5. FIG. 5 illustrates a block diagram of certain components of an exemplary embodiment of surgical robot system 300. Surgical robot system 300 may comprise platform 
an optical tracking device, a robot tracer (Figs. 1-2 and 6, “The robotic surgical system 100 can comprise one or more tracking markers 118 configured to track the movement of robot arm 104, end-effector 112, patient 210, and/or the surgical instrument 608 in three dimensions.” [0046]), 
a three-dimensional imaging device (“FIGS. 12A-12B illustrate imaging devices 1304 that may be used in conjunction with robot systems 100, 300, 600 to acquire pre-operative, intra-operative, post-operative, and/or real-time image data of patient 210. Any appropriate subject matter may be imaged for any appropriate procedure using the imaging system 1304. The imaging system 1304 may be any imaging device such as imaging device 1306 and/or a C-arm 1308 device. It may be desirable to take x-rays of patient 210 from a number of different positions, without the need for frequent manual repositioning of patient 210 which may be required in an x-ray system. As illustrated in FIG. 12A, the imaging system 1304 may be in the form of a C-arm 1308 that includes an elongated C-shaped member terminating in opposing distal ends 1312 of the "C" shape. C-shaped member 1130 may further comprise an x-ray source 1314 and an image receptor 1316.” [0087])
and a surgical positioning apparatus (Figs. 1-2, element 116, patient tracking device, [0041]);
the host computer is electrically connected to the surgical robot for controlling the motion of the surgical robot (“Computer subsystem 504 includes computer 408, display 304, and speaker 536. Computer 504 includes an operating system and software to operate system 300. Computer 504 may receive and process information from other components (for example, tracking subsystem 532, platform subsystem 502, and/or motion control subsystem 506) in order to display information to the user. Further, computer subsystem 504 may also include speaker 536 to provide audio to the user.” [0059]; “Motion control subsystem 506 may be 
the surgical positioning apparatus comprises a bracket, on which three or more reflecting balls for reflecting infrared and four or more positioning markers opaque to X-ray are provided (Figs. 1-2 and 10-11, “The surgical robot system 100 may include a patient tracking device 116 also including one or more tracking markers 118… For example, active markers 118 may include infrared-emitting markers that are activated by an electrical signal (e.g., infrared light emitting diodes (LEDs)), and passive markers 118 may include retro-reflective markers that reflect infrared light (e.g., they reflect incoming IR radiation into the direction of the incoming light)” [0041]; “In order to track the position of the patient 210, a patient tracking device 116 may include a patient fixation instrument 1402 to be secured to a rigid anatomical structure of the patient 210 and a dynamic reference base (DRB) 1404 may be securely attached to the patient fixation instrument 1402. For example, patient fixation instrument 1402 may be inserted into opening 1406 of dynamic reference base 1404. Dynamic reference base 1404 may contain markers 1408 that are visible to tracking devices, such as tracking subsystem 532. These markers 1408 may be optical markers or reflective spheres, such as tracking markers 118, as previously discussed herein.” [0078]; “Tracking markers 1420 may be optical markers visible in 
the robot tracer is mounted at a tip of the surgical robot (Figs. 1-2 and 6, “The robotic surgical system 100 can comprise one or more tracking markers 118 configured to track the movement of robot arm 104, end-effector 112, patient 210, and/or the surgical instrument 608 in three dimensions. In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for 
the surgical positioning apparatus is configured to be fixed on a patient's body (“The surgical robot system 100 may include a patient tracking device 116 also including one or more tracking markers 118, which is adapted to be secured directly to the patient 210” [0041]; “Patient fixation instrument 1402 is attached to a rigid anatomy of the patient 210 and may remain attached throughout the surgical procedure. In an exemplary embodiment, patient fixation instrument 1402 is attached to a rigid area of the patient 210, for example, a bone that is located away from the targeted anatomical structure subject to the surgical procedure.” [0079]);
the three-dimensional imaging device is configured to scan the surgical positioning apparatus to form a three-dimensional image including positioning markers (“Registration fixture 1410 may also contain a collection of fiducials 1422, for example, such as bearing balls, that are visible in an imaging space (for example, a three dimension CT image). As described in greater detail with respect to FIG. 11, using registration fixture 1410, the targeted anatomical structure may be associated with dynamic reference base 1404 thereby allowing depictions of objects in the navigational space to be overlaid on images of the anatomical structure.” [0081]; “The graphical representation may be three dimensional CT or a fluoroscope scan of the targeted anatomical structure of the patient 210 which includes registration fixture 1410 and a detectable imaging pattern of fiducials 1420.” [0082]),
and the host computer is configured to identify and match the positioning markers in the image and the positioning markers on the surgical positioning apparatus (“…with respect to FIG. 11, using registration fixture 1410, the targeted anatomical structure may be associated with dynamic reference base 1404 thereby allowing depictions of objects in the navigational space to be overlaid on images of the anatomical structure.” [0081]); 
and the optical tracking device is configured to track the robot tracer and the surgical positioning apparatus and transmit position data to the host computer (“The robotic surgical 
With regards to limitation: wherein the positioning markers are divided into two groups, wherein each group comprises three or more positioning markers, and the distribution of positioning markers in each group on the bracket satisfies the following conditions: a distance between any two positioning markers is greater than 20mm and a difference between various distances between the positioning markers is greater than 5mm; and at least three of the positioning markers are at an angle of less than or equal to 75, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
5, Crawford substantially teaches the claim limitations as noted above.
Crawford further teaches: wherein the three- dimensional imaging device is a spiral CT machine or C-type or 0-type cone beam CT machine (“The graphical representation may be three dimensional CT or a fluoroscope scan of the targeted anatomical structure of the patient 210 which includes registration fixture 1410 and a detectable imaging pattern of fiducials 1420.” [0082]; “The imaging system 1304 may be any imaging device such as imaging device 1306 and/or a C-arm 1308 device. It may be desirable to take x-rays of patient 210 from a number of different positions, without the need for frequent manual repositioning of patient 210 which may be required in an x-ray system. As illustrated in FIG. 12A, the imaging system 1304 may be in the form of a C-arm 1308 that includes an elongated C-shaped member terminating in opposing distal ends 1312 of the "C" shape. C-shaped member 1130 may further comprise an x-ray source 1314 and an image receptor 1316.” [0087]).
Regarding Claim 8, Crawford substantially teaches the claim limitations as noted above.
Crawford further teaches: wherein the surgical robot is a robot arm with at least three translational degrees of freedom and three rotational degrees of freedom (Figs. 1-2, element 104, [0041][0044]).
Regarding Claim 9, Crawford substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein a distance between any two of the reflecting balls is greater than 50mm and a difference between various distances between the reflecting balls is greater than 5mm; and at least three of the reflecting balls are at an angle less than or equal to 75°, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 11, Crawford substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the positioning markers are divided into two groups, wherein each group comprises three or more positioning markers, and the distribution 3 and is therefore, rejected under the same rationale.
Regarding Claim 12, Crawford substantially teaches the claim limitations as noted above.
Crawford further teaches: further comprising: a guiding device configured to be connected to the tip of the surgical robot (Figs. 1-2, and 6, element 608, surgical instrument; “The robotic surgical system 100 can comprise one or more tracking markers 118 configured to track the movement of robot arm 104, end-effector 112, patient 210, and/or the surgical instrument 608 in three dimensions. In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112. In exemplary embodiments, at least one tracking marker 118 of the plurality of tracking markers 118 can be mounted or otherwise secured to the end-effector 112. One or more tracking markers 118 can further be mounted (or otherwise secured) to the patient 210. In exemplary embodiments, the plurality of tracking markers 118 can be positioned on the patient 210 spaced apart from the surgical field 208 to reduce the likelihood of being obscured by the surgeon, surgical tools, or other parts of the robot 102. Further, one or more tracking markers 118 can be further mounted (or otherwise secured) to the surgical tools 608 (e.g., a screw driver, dilator, implant inserter, or the like). Thus, the tracking markers 118 enable each of the marked objects (e.g., the end-effector 112, the patient 210, and the surgical tools 608) to be tracked by the robot 102. In exemplary embodiments, system 100 can use tracking information collected from each of the marked objects to calculate the orientation and location, for example, 
Regarding Claim 13, Crawford substantially teaches the claim limitations as noted above.
Crawford further teaches: wherein the optical tracking device is configured to identify the reflecting balls of the surgical positioning apparatus so as to track the surgical positioning apparatus (“The robotic surgical system 100 can comprise one or more tracking markers 118 configured to track the movement of robot arm 104, end-effector 112, patient 210, and/or the surgical instrument 608 in three dimensions. In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112. In exemplary embodiments, at least one tracking marker 118 of the plurality of tracking markers 118 can be mounted or otherwise secured to the end-effector 112. One or more tracking markers 118 can further be mounted (or otherwise secured) to the patient 210. In exemplary embodiments, the plurality of tracking markers 118 can be positioned on the patient 210 spaced apart from the surgical field 208 to reduce the likelihood of being obscured by the surgeon, surgical tools, or other parts of the robot 102. Further, one or more tracking markers 118 can be further mounted (or otherwise secured) to the surgical tools 608 (e.g., a screw driver, dilator, implant inserter, or the like). Thus, the tracking markers 118 enable each of the marked objects (e.g., the end-effector 112, the patient 210, and the surgical tools 608) to be tracked by the robot 102. In exemplary embodiments, system 100 can use tracking information collected from each of the marked objects to calculate the orientation and location, for example, of the end-effector 112, the surgical instrument 608 (e.g., positioned in the tube 114 of the end-effector 112), and the relative position of the patient 210.” [0046]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With regards to Applicant’s argument regarding to Crawford failing to teach positioning markers opaque to X-ray, Examiner respectfully disagrees, Crawford as disclosed above for instance states: “Tracking markers 1420 may be optical markers visible in infrared light as previously described herein. Registration fixture 1410 may also contain a collection of fiducials 1422, for example, such as bearing balls, that are visible in an imaging space (for example, a three dimension CT image). As described in greater detail with respect to FIG. 11, using registration fixture 1410, the targeted anatomical structure may be associated with dynamic reference base 1404 thereby allowing depictions of objects in the navigational space to be overlaid on images of the anatomical structure.” (Crawford, [0081] and “The surgical robot system 100 may include a patient tracking device 116 also including one or more tracking markers 118… For example, active markers 118 may include infrared-emitting markers that are activated by an electrical signal (e.g., infrared light emitting diodes (LEDs)), and passive markers 118 may include retro-reflective markers that reflect infrared light (e.g., they reflect incoming IR radiation into the direction of the incoming light)” (Crawford, [0041]). The first citation of the bearing balls directly teaches markers which are opaque to x-ray, while the retro-reflective markers are known in the art to be a type of reflective marker that can be opaque visible markers used in x-ray. Thus the passages cited in the office action above from Crawford [0041][0078][0081][0098] disclose the information necessary to teach the limitation “…three or more reflecting balls for reflecting infrared and four or more positioning markers opaque to X-ray”.
 With regards to Applicant’s arguments regarding amended Claim 4 and original Claim 3 limitations regarding the position and angle distances between the markers not being an obvious matter of design choice In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Examiner respectfully disagrees, as provided in the office action above Crawford discloses various design configurations that provide the overall system requirements, to discover the optimum or 
Examiner disagrees for the grounds stated herein and the reasons noted in rebuttal to Applicant’s remarks. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793    

/JONATHAN CWERN/Primary Examiner, Art Unit 3793